EXHIBIT 10.22

 

NON-EMPLOYEE DIRECTORS COMPENSATION TERM SHEET

 

Non-employee directors of Websense, Inc. receive the following fees for each
meeting of the Board of Directors or a committee of the Board of Directors
attended by each director:

 

Meeting

 

In Person Attendance

 

Telephonic Meeting

 

 

 

 

 

 

 

Board of Directors

 

$

3,000

 

$

1,000

 

Audit Committee (non-chairman)

 

1,500

 

1,000

 

Audit Committee Chairman

 

3,500

 

2,000

 

Compensation Committee (non-chairman)

 

1,000

 

500

 

Compensation Committee Chairman

 

2,000

 

1,000

 

Nominating and Governance Committee Chairman

 

1,000

 

500

 

Special project ad hoc committees

 

500

 

—

 

 

Meeting fees are paid quarterly in arrears.  Websense does not pay directors an
annual retainer.  Websense reimburses non-employee directors for their
reasonable expenses incurred in attending meetings of the Board of Directors and
committees.

 

Under the Automatic Option Grant Program in effect under our 2000 Stock
Incentive Plan, each individual who first joins the Board of Directors as a
non-employee director anytime after March 28, 2000 will receive, on the date of
such initial election or appointment, an automatic option grant to purchase
50,000 shares of our common stock, provided that such person has not previously
been one of our employees.  In addition, on the date of each Annual Stockholders
meeting held after March 28, 2000, each individual who continues to serve as a
non-employee director will automatically be granted an option to purchase 2,500
shares of our common stock, provided such individual has served as a
non-employee director for at least six months prior to such meeting.

 

Websense reserves the right to change these terms and/or this Term Sheet from
time to time as it feels necessary to accomplish its goals.

 

--------------------------------------------------------------------------------